 Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 1 of 73 PageID# 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA                 mat 2 8 2019
                            (Richmond Division)
                                                                CLERK, U.S. DISTRICT COURT


[UNDER SEAL],                            FILED IN CAMERA AND
                                         UNDER SEAL PURSUANT TO
vs.                                      31U.S.C.§3730

[UNDER SEAL]                             Civil Action No. 3:19-cv-00397-JAG




                                         FILED IN CAMERA
                                         AND UNDER SEAL


                                         DO NOT ENTER INTO PACER
                                         DO NOT PLACE IN PRESS BOX
                                         DO NOT SERVE DEFENDANTS




      FILED UNDER SEAL
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 2 of 73 PageID# 2




                                                     3:19-cv-00397-JAG
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 3 of 73 PageID# 3
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 4 of 73 PageID# 4
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 5 of 73 PageID# 5
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 6 of 73 PageID# 6
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 7 of 73 PageID# 7
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 8 of 73 PageID# 8
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 9 of 73 PageID# 9
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 10 of 73 PageID# 10
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 11 of 73 PageID# 11
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 12 of 73 PageID# 12
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 13 of 73 PageID# 13
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 14 of 73 PageID# 14
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 15 of 73 PageID# 15
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 16 of 73 PageID# 16
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 17 of 73 PageID# 17
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 18 of 73 PageID# 18
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 19 of 73 PageID# 19
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 20 of 73 PageID# 20
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 21 of 73 PageID# 21
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 22 of 73 PageID# 22
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 23 of 73 PageID# 23
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 24 of 73 PageID# 24
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 25 of 73 PageID# 25
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 26 of 73 PageID# 26
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 27 of 73 PageID# 27
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 28 of 73 PageID# 28
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 29 of 73 PageID# 29
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 30 of 73 PageID# 30
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 31 of 73 PageID# 31
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 32 of 73 PageID# 32
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 33 of 73 PageID# 33
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 34 of 73 PageID# 34
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 35 of 73 PageID# 35
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 36 of 73 PageID# 36
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 37 of 73 PageID# 37
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 38 of 73 PageID# 38
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 39 of 73 PageID# 39
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 40 of 73 PageID# 40
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 41 of 73 PageID# 41
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 42 of 73 PageID# 42
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 43 of 73 PageID# 43
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 44 of 73 PageID# 44
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 45 of 73 PageID# 45
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 46 of 73 PageID# 46
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 47 of 73 PageID# 47
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 48 of 73 PageID# 48
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 49 of 73 PageID# 49
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 50 of 73 PageID# 50
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 51 of 73 PageID# 51
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 52 of 73 PageID# 52
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 53 of 73 PageID# 53
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 54 of 73 PageID# 54
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 55 of 73 PageID# 55
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 56 of 73 PageID# 56
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 57 of 73 PageID# 57
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 58 of 73 PageID# 58
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 59 of 73 PageID# 59
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 60 of 73 PageID# 60
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 61 of 73 PageID# 61
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 62 of 73 PageID# 62
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 63 of 73 PageID# 63
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 64 of 73 PageID# 64
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 65 of 73 PageID# 65
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 66 of 73 PageID# 66
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 67 of 73 PageID# 67
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 68 of 73 PageID# 68
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 69 of 73 PageID# 69
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 70 of 73 PageID# 70
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 71 of 73 PageID# 71
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 72 of 73 PageID# 72
Case 3:19-cv-00397-JAG Document 1 Filed 05/28/19 Page 73 of 73 PageID# 73
